Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Some of the previous drawing objection(s) has/have been addressed and is/are withdrawn. The “wall” does not appear to have been addressed yet; thus, the “wall” (see claim 5 and at least Figure 5A and/or 5B; it is suggested to assign a reference numeral for the “wall” and to update the drawings and the specification accordingly) must be shown or the feature(s) canceled from the claim(s).
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wall” (see claim 5 and at least Figure 5A and/or 5B; it is suggested to assign a reference numeral for the “wall” and the “opposing wall” and to update the drawings and the specification accordingly) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Figure 4, the reference numeral 102 appears to be labeled incorrectly since reference numeral 102 should refer to a wellbore wall per Figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 line 2, it is not clear if the claim term “a conduit” is the same or different from the “conduit” in parent claim 10 (double inclusion issue). For examination purposes, examiner assumes that they refer to the same conduit.
Claim(s) 12-15 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent document Moen et al. WO2017053335 (cited in 08/23/19 IDS) in view of Lieberman et al. US6630947 and Veit US20150021019.
Regarding independent claim 1, Moen discloses, in Figures 1-2 and 5,

a production tubing (Fig. 1-2; tubular completion string 22);
a sleeve (Fig. 1-2; sand screen 34);
a flow control device (Fig. 5; the portion of an inflow control device assembly 44 (ICD 44) as indicated by the labeled Figure 5 below); and
a ball check valve (Fig. 5; check valve 48 that comprises check valve housing 80 and degradable check valve ball 74/76; [0043] dissolvable/degradable) disposed between the flow control device and the production tubing to restrict flow (check valve 48 is fluidly disposed in series between ICD 44 and the longitudinal bore of string 22) into the production tubing through a port (outlet 62) in the flow control device (Fig. 5), wherein the ball check valve comprises a housing (check valve housing 80) and a ball (dissolvable/degradable check valve ball 76; [0043] dissolvable/degradable); and
a conduit (Fig. 2; circumferential and axial/longitudinal fluid receiving region 42) disposed between the sleeve and the production tubing (Fig. 2).

    PNG
    media_image1.png
    797
    838
    media_image1.png
    Greyscale
 
Labeled Figure 5 of Moen: The examiner-drawn boundary indicates the boundary between the flow control device and the check valve 48.

Moen does not disclose wherein a portion of the flow control device is disposed within the housing of the ball check valve.


    PNG
    media_image2.png
    785
    801
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the ball valve seat configuration as taught by Moen to be on the flow control device to yield the claimed configuration in which a portion of the flow control device is disposed within the housing of the ball check valve as taught by Lieberman for the purpose of 
Moen does not disclose wherein the flow control device is disposed between the production tubing and the sleeve; the conduit in fluid communication with a second flow control device.
Veit teaches wherein the flow control device is disposed between the production tubing and the sleeve (Fig. 2B; autonomous closure mechanism 122 is disposed between radially-outer flow control housing 118 and radially-inner perforated section 106 of base pipe 120); the conduit in fluid communication with a second flow control device (Fig. 3; inflow control device ICD 124 in fluid communication with a circumferential conduit/annular region 128).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative position of the flow control device and to modify the well system as taught by Moen so that the flow control device is disposed between the production tubing and the sleeve, and so that the conduit is in fluid communication with a second flow control device as taught by Veit for the purpose of autonomously controlling fluid flow production depending upon the fluid composition and/or the fluid viscosity (Veit; [0029] “desired flow control operation occurs depending upon the composition, viscosity and/or other selected fluid property of the produced fluid”; [0030] “viscosity dependent fluid flow resistance and in particular, a positive flowrate response to decreasing fluid viscosity”).


Regarding claims 2 and 11, Moen discloses wherein the conduit extends along a circumference of the production tubing (circumferential and axial/longitudinal fluid receiving region 42); allowing fluid communication with the second flow control device via the conduit that is disposed along a circumference of the production tubing (circumferential and axial/longitudinal fluid receiving region 42).

Regarding claim 3, modified Moen teaches the invention substantially as claimed as described above, and wherein the housing comprises an inlet, an outlet, and a check valve internal chamber (Moen; Fig. 5; check valve housing 80 has an inlet that is positioned opposite a check valve outlet 72, and a chamber with walls).

Regarding claim 4, modified Moen teaches the invention substantially as claimed as described above, and wherein the ball is disposed within the check valve internal chamber (Moen; Fig. 5; dissolvable/degradable check valve ball 76; [0043] dissolvable/degradable).

Regarding claim 5, modified Moen teaches the invention substantially as claimed as described above, and wherein the inlet is disposed along a wall of the check valve internal chamber (Moen; Fig. 5; check valve housing 80 has an inlet wall that is positioned opposite a check valve outlet wall).

Regarding claim 6, modified Moen teaches the invention substantially as claimed as described above, and wherein the ball comprises a dissolvable material (Moen; dissolvable/degradable check valve ball 76; [0043] dissolvable/degradable).

Regarding claim 9, modified Moen teaches the invention substantially as claimed as described above, and wherein the flow control device is an autonomous inflow control device (Moen; Fig. 5; autonomous inflow control device 46).

Regarding independent claim 10, modified Moen teaches the invention substantially the same as described above in reference to independent claim 1, and
A method of controlling flow of fluids (Moen; Fig. 1-2 and 5), comprising:
injecting (Moen; [0017] “pumped”) a fluid into a production tubing (Moen; tubular completion string 22), and
actuating the ball check valve (Moen; Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve); and
allowing fluid communication with a second flow control device (Veit; Fig. 3; inflow control device ICD 124 in fluid communication with a circumferential conduit/annular region 128) via a conduit (Moen; Fig. 2; circumferential and axial/longitudinal fluid receiving region 42) disposed between the sleeve and the production tubing (Moen; Fig. 2).

Regarding claim 12, modified Moen teaches the invention substantially as claimed as described above, and wherein the actuating the ball check valve comprises displacing the ball within the housing (Moen; Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve).

Regarding claim 13, modified Moen teaches the invention substantially as claimed as described above, and wherein the displacing the ball comprises creating a seal that restricts the fluid from flowing through the ball check valve to the flow control device (Moen; Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve).

Regarding claim 14, modified Moen teaches the invention substantially as claimed as described above, and further comprising breaking the seal when a second fluid flows from a subterranean formation to the flow control device and into the ball check valve (Moen; Fig. 5; [0017] “allow inflow of well fluids while blocking outflow”).

Regarding independent claim 16, modified Moen teaches the invention substantially the same as described above in reference to independent claims 1 and 10, and
A method of controlling flow of fluids (Moen; Fig. 1-2 and 5), comprising:
injecting (Moen; [0017] “pumped”) a first fluid into a production tubing (Moen; tubular completion string 22); and
actuating the ball check valve (Moen; Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve), wherein the actuating the ball check valve comprises displacing the dissolvable ball within the housing (Moen; Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve), wherein the displacing the dissolvable ball comprises of creating a seal that restricts the flow of the first fluid from the production tubing to 
allowing fluid communication with a second flow control device (Veit; Fig. 3; inflow control device ICD 124 in fluid communication with a circumferential conduit/annular region 128) via a conduit (Moen; Fig. 2; circumferential and axial/longitudinal fluid receiving region 42) disposed between the sleeve and the production tubing (Moen; Fig. 2).

Claim(s) 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent document Moen et al. WO2017053335 (cited in 08/23/19 IDS) in view of Lieberman et al. US6630947 and Veit US20150021019 as applied to claims 6and 12 above, and further in view of Doud et al. US20180273440.
Regarding claim 7, modified Moen teaches the invention substantially as claimed as described above, but is silent regarding the particular material in which the dissolvable material comprises at least one material selected from the group consisting of an aluminum alloy, a magnesium alloy, a calcium alloy, and an aliphatic polyester material.
Doud teaches, in Figures 1-2, a dissolvable ball comprising a core material with a magnesium alloy for the purpose of providing the desired dissolution rate in wellbore applications so that further wellbore operations can be performed that do not require the use of the ball (Doud; Fig. 1-2; [0005] wellbore applications; [0008] magnesium alloy; [0042] layers of magnesium alloy and magnesium composite material). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the dissolvable material as taught by modified Moen to be magnesium alloy as taught by Doud for the purpose of providing the desired dissolution rate in wellbore applications so that further wellbore operations can be performed that do not require the use of the ball (Doud; Fig. 1-2; [0005] wellbore applications; [0008] magnesium alloy; [0042] layers of magnesium alloy and magnesium composite material).

Regarding claim 8, modified Moen teaches the invention substantially as claimed as described above, but is silent regarding wherein the ball further comprises at least one additional material selected from the group consisting of iron, copper, nickel, tin, tungsten, and carbon to increase a standard state reduction potential of the ball.
Doud teaches, in Figures 1-2, a reactive binder material comprising iron, tungsten, copper, or nickel particles in a matrix of magnesium alloy/composite for the purpose of binding the particles of the matrix of magnesium alloy/composite (Doud; Fig. 1-2; [0014] matrix of magnesium alloy and iron, tungsten, copper, or nickel particles; [0015] reactive binder materials; [0042] layers of magnesium alloy and magnesium composite material).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the ball as taught by modified Moen to include iron, tungsten, copper, or nickel particles in the matrix of the magnesium alloy as taught by Doud for the purpose of binding the particles of the matrix of magnesium alloy (Doud; Fig. 1-2; [0014] matrix of magnesium alloy and iron, tungsten, copper, or nickel particles; [0015] reactive binder materials; [0042] layers of magnesium alloy and magnesium composite material).

Regarding claim 15, modified Moen teaches the invention substantially as claimed as described above, but is silent regarding the particular material in which the ball comprises at least one material selected from the group consisting of polyurethane, natural rubber, rubber modified polymers, high impact polystyrene, and acrylic rubber.
Doud teaches, in Figures 1-2, a dissolvable/degradable ball with a surface layer that comprises polyurethane for the purpose of providing the desired degradation response (responsive to downhole temperature) in wellbore applications so that further wellbore operations can be performed that do not require the use of the ball (Doud; Fig. 1-2; [0005] wellbore applications; [0051] polyurethane, degradation at elevated temperature). 
.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent document Moen et al. WO2017053335 (cited in 08/23/19 IDS) in view of Lieberman et al. US6630947 and Veit US20150021019 as applied to claim 16 above, and further in view of Marcin et al. US20170175487.
Regarding claims 17-20, modified Moen teaches the invention substantially as claimed as described above, but is silent regarding:
injecting a dissolution fluid into the production tubing to contact the dissolvable ball, wherein the dissolution fluid comprises an electrolyte;
wherein the dissolvable ball is dissolvable due to galvanic corrosion in response to contact with the dissolution fluid;
wherein the dissolution fluid is a brine, water, oil, acid, or combination thereof;
wherein the dissolvable ball comprises at least one material selected from the group consisting of an aluminum alloy, a magnesium alloy, a calcium alloy, and an aliphatic polyester material.
Marcin teaches:
“When it is desired to corrode the core 154, a suitable electrolyte solution such as acid or brine may then be pumped into contact with the plug 10 to corrode the core 154” (Marcin; [0114]; [0115] core 154; [0118] pump acid/brine electrolyte solution to corrode);

the core 154 comprises magnesium alloy (Marcin; [0115] magnesium alloy);
for the purpose of providing selective temporary flow control for wellbore operations in which flow control valves can be selectively degraded to permanently remove the valves from service in the wellbore when they are no longer operationally needed (Marcin; [0057]; [0058] stimulating operations such as acidizing or fracturing may require temporary valve operation prior to production operations, but the temporary valves may no longer be required for production operation purposes after the stimulating operations have been completed).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Moen to include injecting electrolyte acid dissolution fluid to dissolve the magnesium alloy ball by galvanic corrosion as taught by Marcin for the purpose of providing selective temporary flow control for wellbore operations in which flow control valves can be selectively degraded to permanently remove the valves from service in the wellbore when they are no longer operationally needed (Marcin; [0057]; [0058] stimulating operations such as acidizing or fracturing may require temporary valve operation prior to production operations, but the temporary valves may no longer be required for production operation purposes after the stimulating operations have been completed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Veit US20120227839 teaches, in Figures 2-3, a check valve assembly for stimulation operations.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	08/26/21